DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (Japanese Patent Publication Nos. 10-162048 A, 2007-164578 A and 2007-164576 A and WIPO Publication No. 2006/064971 A1); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Interpretation
The Examiner notes the use of the phrases “to be” and “can be” does not positively recite the subsequent claim limitations in claims 1 and 6 as follows:  

Claim 1: 
“a corner which is set to be an origin” in lines 9 and 10-11 (suggested claim language: “a corner which is set as
“the origin are set to be X-axis and Y-axis” in line 12 (suggested claim language: “the origin are set on a X-axis and Y-axis”)

“a machining to be provided on each side” in line 17 (suggested claim language: “a machining that is provided on each side”)

“the machining can be provided on a face” in lines 37-38 (suggested claim language: “the machining is provided on a face”)

“a panel to be machined” in line 38 (suggested claim language: “a panel that is machined”)

“the machining machine can be applied” in lines 44-45 (suggested claim language: “the machining machine is applied”)

Claim 6: 
“a corner which is set to be an origin” in lines 7-8 and 9-10 (suggested claim language: “a corner which is set as an origin”) 

“the origin are set to be X-axis and Y-axis” in line 11 (suggested claim language: “the origin are set on a X-axis and Y-axis”)

“the machining can be provided on a face” in lines 31-32 (suggested claim language: “the machining is provided on a face”)

“a panel to be machined” in line 32 (suggested claim language: “a panel that is
“the machining machine can be applied” in lines 38-39 (suggested claim language: “the machining machine is applied”)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (i.e. “means for calculating” (claim 1), “means for setting” (claim 1), “means for calculating” (claim 1), “means for selecting” (claim 1), “means for altering” (claim 1), and “means for transmitting” (claim 1)) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, 

Claim Objections
Claim 1 and 6 are objected to because of the following informalities:  
Claim 1 recites the grammatical error, “to be X-axis and Y-axis” in line 12; and “which identification number” in line 30.

Claim 6 recites the grammatical error, “to be X-axis and Y-axis” in line 11; and “which identification number” in line 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the face of the part member” in line 14, “the machinings” in lines 15 and 15-16, and “the dimensions” in lines 18 and 27

Claim 4 recites “the position for registering” in line 3 and “the center of the circle of the round hole” in line 4

Claim 5 recites “the position of a grooving machine” in line 3 and the “groove” in line 4

Claim 6 recites “the dimensions” in lines 13 and 22, “the machining master” in lines 17-18, and “the tool” in lines 32 and 38

Claim 9 recites “the machining master” in line 2, “the position for registering” in line 3, and “the center of the circle of the round hole” in line 4

Claim 12 recites “the position for registering” in line 2 and “the center of the circle of the round hole” in line 3 

Claims 13 recites “the position for registering” in line 2 and “the center of the circle of the round hole” in line 3

Claim 14 recites “the groove” in line 3

Claim 15 recites “the groove” in line 3

Claim 16 recites “the position of a grooving machining” in claim 2 and “the groove” in line 3

Claim 17 recites “the machining master” in line 2

Claim 18 recites “the machining master” in lines 1-2, “the position for registering” in line 2, and “the center of the circle of the round hole” in line 3

Claim 19 recites “the machining master” in lines 1-2, “the position for registering” in line 2, and “the center of the circle of the round hole” in line 3

Claim 20 recites “the machining masters” in lines 1-2, “the position of a grooving machining” in line 2, and “the groove” in line 3

Claims 2-5 and 11-16, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 16, dependent from claim 4, stands rejected under 35 U.C.S. 112(b) for the same rationale as set forth in claim 4.

Claims 7-10 and 17-20, dependent from claim 16, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 16.

Claim 1 recites “a corner of which is set to be an origin” in lines 9 and 10-11.   It is unclear whether the recited limitation of “a corner of which is set to be an origin” in 

Claims 2-5 and 11-16, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “a plurality of kinds of machinings” in lines 13 and 22.   It is unclear whether the recited limitation of “a plurality of kinds of machinings” in lines 22 is the same or disparate from that in line 13; hence claim 1 is rendered indefinite.

Claims 2-5 and 11-16, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 3 recites “a plurality of kinds of machinings” in line 2 and claim 1 recites “a plurality of kinds of machinings” in line 13.   It is unclear whether the recited limitation of “a plurality of kinds of machinings” in claim 3 is the same or disparate from that in claim 1; hence claim 3 is rendered indefinite.

Claims 13 and 15, dependent from claim 3, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 3.
	
Claim 6 recites “a corner of which is set to be an origin” in lines 7-8 and 9-10.   It is unclear whether the recited limitation of “a corner of which is set to be an origin” in 

Claims 7-10 and 17-20, dependent from claim 16, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 16.


Claim 8 recites “a plurality of kinds of machinings” in line 2 and claim 6 recites “a plurality of kinds of machinings” in line 17.  It is unclear whether the recited limitation of “a plurality of kinds of machinings” in claim 8 is the same or disparate from that in claim 6; hence claim 8 is rendered indefinite.

Claim 19, dependent from claim 8, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 8.

Claim 11 recites “a plurality of kinds of machinings” in lines 1-2 and claim 1 recites “a plurality of kinds of machinings” in line 13.   It is unclear whether the recited limitation of “a plurality of kinds of machinings” in claim 11 is the same or disparate from that in claim 1; hence claim 11 is rendered indefinite.

Claim 17 recites “a plurality of kinds of machinings” in lines 1-2 and claim 6 recites “a plurality of kinds of machinings” in line 17.  It is unclear whether the recited limitation of “a plurality of kinds of machinings” in claim 17 is the same or disparate from that in claim 6; hence claim 17 is rendered indefinite.

Claim limitations “means for calculating” (claim 1), “means for setting” (claim 1), “means for calculating” (claim 1), “means for selecting” (claim 1), “means for altering” (claim 1), and “means for transmitting” (claim 1) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The breath of claim 1, and claims 2-5 and 11-16 dependent therefrom, are unknown since the Specification fails to recite clear structure for each claim element of  “means for calculating” (claim 1), “means for setting” (claim 1), “means for calculating” (claim 1), “means for selecting” (claim 1), “means for altering” (claim 1), and “means for transmitting” (claim 1).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to machining systems.
	


	U.S. Patent Publication No. 2017/0046776 A1 discloses a system and a method to design, receive an order of, and place a production-order of a custom-made furniture 
product by using a computer and a program therefor.

	U.S. Patent No. 10,713,395 B2 discloses a method and a system for designing 
custom-made furniture using computer and program therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L NORTON/Primary Examiner, Art Unit 2117